             Case 1:20-cv-04334-JPC Document 47 Filed 11/17/20 Page 1 of 2

                                                     SIDLEY AUSTIN LLP
                                                     787 SEVENTH AVENUE
                                                     NEW YORK, NY 10019
                                                     +1 212 839 5300
                                                     +1 212 839 5599 FAX
                                                                                                                                +1 212 839 7341
                                                                                                                                MLEVY@SIDLEY.COM
                                                     AMERICA • ASIA PACIFIC • EUROPE



                                                                                    November 16, 2020
By ECF

The Honorable John P. Cronan
United States District Court
Southern District of New York                                                                                                                                        11/17/2020
500 Pearl Street, Room 1320
New York, NY 10007

        Re:            Geller Biopharm, Inc. v. Amunix Pharmaceuticals, Inc., 20 Civ. 4334 (JPC)
                       Application to Redact and File Under Seal Defendant’s Reply Brief

Dear Judge Cronan:

       We represent Defendant Amunix Pharmaceuticals, Inc. (“Amunix”) in this matter.
Amunix respectfully seeks leave to file under seal those portions of its reply brief in support of
the motion to dismiss that describe the Second FSA.

       On November 10, 2020, Your Honor granted Amunix’s application to file under seal the
Second FSA and any descriptions of its terms. (Dkt. No. 43). Your Honor found that the
competitive harm that could result from disclosure of the Second FSA overcame the presumption
of open records under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), and
that Amunix’s proposed redactions to the complaint, briefs in support and opposition to the
motion, and other filings were appropriately tailored. (Dkt. No. 43).

        Consistent with that Order and Individual Rule 4.B., Amunix moves to have filed under
seal similar portions of the reply brief that directly quote or otherwise describe the confidential
and sensitive terms of the Second FSA for the same reasons previously described and accepted.
(Dkt. No. 39). Pursuant to Your Honor’s Individual Rules, Amunix is publicly filing a copy of
the reply brief with the proposed redactions and filing under seal an unredacted copy of the reply
brief with the proposed redactions highlighted. (See Individual Rule 4.C.iii). Counsel for
Plaintiff consents to this request.




       Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
           Case 1:20-cv-04334-JPC Document 47 Filed 11/17/20 Page 2 of 2




Page 2

                                               Respectfully Submitted,

                                               /s/ Michael A. Levy
                                               Michael A. Levy
                                               Christopher Egleson
                                               Qais Ghafary

                                               Counsel for Defendant Amunix
                                               Pharmaceuticals, Inc.

cc:      Counsel for Plaintiff (By ECF)




                                   For the reasons stated above, it is hereby ORDERED that
                                   Defendant's request to file under seal the portions of its Reply
                                   referring to the FSA is GRANTED.

                                   SO ORDERED.

                                   Date: November 16, 2020
                                         New York, New York
                                                                     _______________________
                                                                     JOHN P. CRONAN
                                                                     United States District Judge
